Citation Nr: 0106235	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension benefits in the amount of $6,891.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and his sister-in-law


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied waiver of overpayment of VA 
compensation benefits in the amount of $6,891.00.

Since the September 1999 Statement of the Case, the veteran 
has submitted additional evidence in support of his claim, 
specifically a November 1999 improved pension eligibility 
verification report (EVR), and financial status reports (VA 
Form 20-5655) dated in November 1999, and November 2000.  VA 
regulations provide that any pertinent evidence submitted by 
an appellant or his representative which is accepted by the 
Board (under the provisions of this section as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter) must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(2000).  After reviewing this evidence, the Board finds that 
the additional submissions are not pertinent.  The 
information contained in these documents is essentially 
duplicative or fundamentally cumulative of evidence 
previously of record.  The changes in the exact figures of 
income and expenses are not of an order as to materially 
change the picture of the veteran's financial status over 
that considered by the RO.  Consequently, the Board finds 
that it is not necessary to refer this evidence to the RO for 
review before rendering a decision.  38 C.F.R. § 20.1304(c) 
(2000).

A review of the record reveals that the veteran made 
statements in his August 1999 notice of disagreement (NOD) 
which appear to be an offer of compromise.  In addition, he 
subsequently made several $10.00 monthly payment towards his 
debt with the VA.  The compromise of claims is a matter 
outside the jurisdiction of the Board.  See 38 C.F.R. § 1.958 
(2000).  Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was notified on numerous occasions that the 
amount of his pension depended on his income, and that he was 
required to report all income from any source; he was told to 
report all changes in income immediately and that failure to 
do so could result in the creation of an overpayment.

3.  The veteran began receiving disability benefits from the 
Social Security Administration (SSA) in April 1998, which he 
did not report to the RO.

4.  The RO has calculated that the veteran was paid $6,891.00 
in nonservice-connected disability pension benefits to which 
he was not entitled.

5.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the veteran was at fault 
in the creation of the overpayment; non-recovery of the 
overpaid benefits would result in an unfair gain to veteran; 
these elements outweigh any other considerations with regard 
to equity and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected 
disability pension benefits in the amount of $6,891.00 is not 
against equity and good conscience.  38 U.S.C.A.  §§ 5107, 
5302 (West 1991 & Supp. 2000); 38 C.F.R.  §§ 1.963(a), 
1.965(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the veteran filed a claim of entitlement to 
nonservice-connected disability pension benefits in January 
1995.  Therein, he explained that he experienced a stroke in 
1985, which resulted in residual speech and memory problems.

A February 1995 private medical record shows follow up 
treatment for injuries sustained in a December 1994 motor 
vehicle accident, as well as treatment for hyperlipidemia, 
peripheral vascular disease, and residuals of a previous left 
cerebrovascular accident (CVA).

A March 1995 VA examination report notes a diagnosis of 
status post cerebrovascular accident, status post left 
carotid endarterectomy, hypercholesterolemia, hypertension, 
and peripheral vascular disease, status post vascular surgery 
to remove plaque from the leg and renal arteries.

Based on this evidence, a March 1995 rating decision granted 
nonservice-connected disability pension benefits.  
Instructions which accompanied the notice of the awarded 
pension advised the veteran that the monthly rate was based 
on countable annual income of $4,253.00, and indicated that 
he should immediately report any change in income to avoid 
the creation of an overpayment.

In an April 1996 improved pension eligibility verification 
report, the veteran noted that he was not married and had no 
dependent children.  He reported gross wages from employment 
of $4,993.93 in 1995 with miscellaneous income of $514.21.  
The veteran estimated gross wages from employment to be 
approximately $5,000.00 in 1996 with $600.00 in miscellaneous 
income.  He explained that he received a $972.00 settlement 
for an automobile accident in November 1995, and indicated 
that he had $1,421.68 in a non-interest bearing bank account.

In correspondence the following month, the RO advised the 
veteran that the amount of his pension depended on his 
income, and noted that he was required to report all income 
from any source.  He was notified that the failure to report 
all changes in income could result in the creation of an 
overpayment.

In a May 1996 financial status report, the veteran reported 
total monthly net income of $659.84, including a monthly 
gross salary of approximately $400.00.  His total monthly 
expenses were $724.61, including $375.00 for rent, $160.00 
for food, $124.00 for utilities, and $35.00 for clothing.  In 
addition, he paid $30.61 per month for a television set.  The 
veteran reported total assets of $2,243.00, including 
$1,123.89 cash in the bank, $20.00 cash on hand, and two 
automobiles valued at $1,100.00.

A February 1997 improved pension eligibility verification 
report indicates that the veteran was not married and had no 
dependent children.  He reported gross wages from employment 
of $4,337.15 in 1996 with gambling income of $93.00, and 
estimated gross wages from employment to be approximately 
$4,700.00 in 1997.  The veteran reported having $713.82 in a 
non-interest bearing bank account.

In March 1997 correspondence, the RO reiterated that the 
veteran was required to report all income from any source.  
He was again told to report all changes in income 
immediately, and advised that the failure to do so could 
result in the creation of an overpayment.

A March 1997 improved pension eligibility verification report 
notes that the veteran was not married and had no dependent 
children.  He reported gross wages from employment of 
approximately $4,003.00 in 1996, and estimated gross wages 
from employment to be approximately $5,000.00 in 1997.  The 
veteran reported a non-interest bearing bank account balance 
of $1,358.02.

In May 1997, the RO again advised the veteran that he was 
required to report all income from any source, and directed 
him report all changes in income immediately.

A February 1998 improved pension eligibility verification 
report notes that the veteran was not married and had no 
dependent children.  According to the record, he received no 
SSA disability benefits.  He reported gross wages from 
employment of $3,655.64 in 1997, and estimated gross wages 
from employment to be approximately $1,600.00 in 1998.  He 
reported having $526.74 in a non-interest bearing bank 
account.

In a February 1999 improved pension eligibility verification 
report, the veteran noted that he was not married and had no 
dependent children.  He reported gross wages from employment 
of $1,062.88 in 1998 with total interest and dividends of 
$404.51.  The veteran explained that he quit working in June 
1998, but indicated that he was not receiving SSA benefits.  
He estimated no gross wages from employment in 1999, and 
total interest and dividends of approximately $500.00.  The 
veteran reported having $3,037.49 in a non-interest bearing 
bank account, and $14,404.51 in an interest bearing bank 
account.

Later that month, a computer-matching program revealed that 
the veteran was receiving $632.00 per month in SSA disability 
benefits.

In March 1999 correspondence, the RO requested that the 
veteran provide a statement from SSA regarding his award of 
benefits.  In response to the RO's request, the veteran 
submitted a letter from SSA the following month.  This record 
indicates that since April 1998, the veteran received $677.60 
in monthly benefits before a deduction for Medicare, and 
$632.00 per month after this deduction.  In addition, he 
received retroactive benefits totaling $6,663.66 in May 1998.

In May 1999, the RO notified the veteran of the retroactive 
termination of his pension benefits from May 1, 1998, based 
on his income from SSA benefits and interest income in 1998.  
The RO reported an overpayment of $6,891.00.

In July 1999 correspondence, the veteran requested that the 
$6,891.00 debt be waived.  He explained that it was never his 
intent to defraud the Government, and indicated that the 
person who assisted him with his SSA claim told him that he 
did not have to report his SSA award to the VA.  The veteran 
noted that while a lump sum repayment of this debt would 
cause a "definite hardship," he was able to repay "a small 
amount on a monthly basis."

In an attached financial status report, the veteran noted 
that he had monthly net income of $731.21, and total monthly 
expenses of $1,185.78.  He reported having $10,550.00 in a 
bank account, and $15.00 cash on hand.  The veteran indicated 
that he owned an automobile, which was valued at $950.00.  In 
addition, he reported monthly payments of $300.00 for an 
installment contract with a $600.00 outstanding balance.

In a July 1999 decision, the Committee determined that the 
evidence of record showed that the veteran was at fault in 
the creation of the overpayment, and denied his request for 
waiver.  The Committee found that the veteran was free of 
fraud, misrepresentation or bad faith.  The veteran filed a 
notice of disagreement with this decision the following 
month.  Therein, he explained that he could not satisfy the 
debt in one lump sum payment, but would make monthly payments 
of $10.00.

Based on a review of the record, it appears that the veteran 
has made monthly payments of $10.00.

In September 1999, the Committee confirmed the denial of the 
veteran's request for waiver of recovery of the overpayment 
of nonservice-connected disability pension benefits in the 
amount of $6,891.00.

A November 1999 financial status report indicates that the 
veteran performed odd jobs at a hobby shop from November 1997 
to September 1998.  The veteran reported monthly net income 
of $699.63, and total monthly expenses of $919.11.  He 
reported having $9,950.00 in a bank account, and $42.00 cash 
on hand.  In addition, he indicated that he owned an 
automobile, which was valued at $950.00.

In a November 1999 improved pension eligibility verification 
report, the veteran noted that he was not married and had no 
dependent children.  He reported receiving $632.00 per month 
in SSA benefits, and indicated that he received $473.19 in 
total interest and dividends the previous year.  The veteran 
reported having $2,720.19 in a non-interest bearing bank 
account, and $9,977.70 in an interest bearing bank account.  
He estimated total interest and dividends to be $360.00 in 
2000.

The veteran submitted a substantive appeal (Form 9) the 
following month, perfecting his appeal.

During a December 2000 travel Board hearing, the veteran 
testified that when he was awarded pension benefits in March 
1995, the RO advised him that the amount of his pension 
depended on his income, and that he was required to report 
all income from any source.  Transcript (T.) at 3-4.  He was 
told to report all changes in income immediately, and 
notified that the failure to do so could result in the 
creation of an overpayment.  T. at 4.  The veteran explained 
that the attorney who represented him in conjunction with his 
SSA claim indicated that he did not have to report his SSA 
award to the VA.  T. at 5-6.  He acknowledged that the 
$6,891.00 overpayment resulted from his failure to report 
this income, and did not dispute the validity of the debt.  
T. at 6-7.

The veteran reported that he currently received $648.00 per 
month in SSA benefits after his Medicare expense was 
deducted, and indicated that his monthly expenses totaled 
approximately $920.00.  T. at 7-9.  He explained that he 
spent $400.00 per month on rent, $220.00 per month on food, 
and $50.00 to $60.00 per month on utilities.  T. at 9-10.  
The veteran related that he could "easily" pay $10.00 per 
month towards his debt with the VA, and indicated that he 
would pay the entire outstanding balance in one lump sum if 
necessary.  T. at 8 and 12-13.  He submitted a November 2000 
financial status report in support of his claim.  T. at 10-
13.

According to the financial status report, the veteran had 
monthly net income of $648.00, and total monthly expenses of 
$902.21.  He reported having $8,268.78 in a bank account, and 
$63.00 cash on hand.  The veteran related that he owned an 
automobile, which was valued at $950.00.

Analysis

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
In this case, the Board finds that the RO has fully 
discharged the duty to assist.  There is no indication that 
there is any further evidence that would be necessary to 
adjudicate this claim at this time.

As the veteran has not questioned the validity of the debt at 
issue here, and because the Board is satisfied that it was 
properly created, the question need not be examined further.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the Committee 
has resolved this question in favor of the veteran, finding, 
in essence, that his actions did not represent the 
intentional behavior to obtain Government benefits to which 
he was not entitled, which is necessary for a finding of 
fraud, misrepresentation or bad faith.  The Board agrees with 
that preliminary finding.  Therefore, there is no statutory 
bar to waiver of recovery of the overpayment.

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness is against equity and good conscience, in which 
case recovery of the overpayment may be waived.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults.  Weighing faults 
of the debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

VA's working definition of "fault" is:  The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

In his current financial status report, the veteran reported 
income of $648.00 per month and expenses of $902.21 per 
month, resulting in a negative balance of $254.21 per month.  
However, the record reflects that he has more than $8,000.00 
in a bank account.  Further, the veteran testified that he 
could "easily" pay $10.00 per month towards this debt, and 
indicated that he could pay an even greater amount.  
Therefore, the Board finds that based upon the clear pattern 
in the veteran's multiple recent submissions concerning his 
financial situation, the elements of undue hardship and 
consideration of the objective for which the benefits were 
intended, do not support the veteran's appeal for waiver of 
recovery of the overpayment.  The Board simply can not hold 
on these facts at this time that the recoupment action by the 
RO is inflicting an undue hardship or that the purpose of the 
benefit is being defeated.  

Additionally, the Board finds that the evidence in regards to 
fault and unjust enrichment are similarly against the 
veteran's claim.

While the assessed overpayment did not result from fraud, 
misrepresentation or bad faith, the veteran was at fault in 
the creation of the overpayment.  There was no fault on the 
part of VA in the creation of the overpayment.  When the 
veteran was informed that his pension had been approved in 
March 1995, he was told that the amount of the pension was 
based on his income including no Social Security benefits.  
This information was reiterated by the RO in correspondence 
dated in May 1996, March 1997, and May 1997.  Despite this 
information, the veteran failed to report that he was in 
receipt of Social Security payments in April 1998.  He 
continued to receive and negotiate pension checks based on 
the incorrect income figures.  Clearly then, the veteran is 
materially and substantially at fault in the creation of the 
overpayment at issue.

The Board must reluctantly conclude that waiver of recovery 
of the overpayment, money to which the veteran had no legal 
entitlement, would result in unjust enrichment to him to the 
extent of that overpayment.  There is no indication that the 
veteran changed his position to his detriment, relinquished a 
valuable right, or incurred a legal obligation due to 
reliance on is VA benefits.  

The Board has duly considered all of the elements found in 38 
C.F.R. § 1.965(a) in the determination as to whether equity 
and good conscience would necessitate a waiver of the 
veteran's overpayment.  The Board has also explored whether 
there are any other elements that could be considered, 
including any mitigating factors not enumerated in 38 C.F.R. 
§ 1.965(a).  Unfortunately, for the reasons cited above, the 
Board finds that the extensive fault on the part of the 
veteran, as well as the unjust enrichment which would result 
from a waiver and repayment of the heretofore recovered 
overpayment, outweigh any elements which would tend to 
support waiver of recovery of the overpayment.  As a matter 
of equity, the decision of the RO must be affirmed, and the 
veteran's request for a waiver must be denied.


ORDER

Entitlement to waiver of recovery of the overpayment of 
nonservice-connected pension benefits in the amount of 
$6,891.00 is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

